Citation Nr: 0946075	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in March 2002 and March 2003, which denied the 
above claims.  

In September 2005, the Veteran testified at a personal video-
conference hearing over which the undersigned Veterans Law 
Judge presided.  A transcript of the hearing has been 
associated with the Veteran's claims folder.  

A January 2006 Board decision reopened the claim for service 
connection for a heart disorder and remanded the claim and 
the issue of entitlement to service connection for PTSD for 
further evidentiary development.

Unfortunately, the Board has once again concluded that it is 
necessary to remand the issue of entitlement to service 
connection for a heart disorder, which is addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's account of his in-service sexual assault is 
credible.

2.  Competent VA medical opinion has concluded that the 
Veteran's post-service behavior is consistent with symptoms 
of PTSD based on a personal assault.    

3.  A major depressive disorder has been causally related to 
PTSD.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).

2.  A major depressive disorder is causally related to 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant service 
connection for PTSD and a major depressive disorder, the 
Board finds that any failure on the part of VA to notify 
and/or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to a review of the claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009).

Additionally, in the context of a PTSD claims based on 
personal assault, the Courts have imposed an exception to the 
holding in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that 
"[a]n opinion by a medical professional based on postservice 
(sic) examination of the veteran cannot be used to establish 
the occurrence of the stressor in service."  In Patton v. 
West, 12 Vet. App. 272 (1999), the United States Court of 
Appeals for Veterans Claims (Court) declared that this 
"categorical statement [was] made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id. at 380.  As such, when a Veteran 
makes a PTSD claim based on personal assault, an 
interpretation of behavior changes in relation to a medical 
diagnosis can establish the occurrence of the stressor in-
service.  Id.; see also Bradford v. Nicholson, 20 Vet. 
App. 200 (2006).  

As was previously indicated, the Veteran served on active 
duty from June 1965 to August 1971.  During this service, the 
Veteran recounts an occasion in late 1965 when he was 
sexually assaulted by two men at his restricted barracks, one 
of whom had the duty of cleaning the second floor where the 
Veteran resided, and the second, a service member who resided 
on the first floor of the barracks.  Following the event, the 
Veteran exhibited feelings of shame and low self-esteem, as 
evidenced by a letter he sent to his mother in December 1965.    

In addition, following a comprehensive VA psychiatric 
examination in May 2009, the examiner indicated that the 
letter the Veteran wrote to his mother in December 1965 was 
strong circumstantial evidence that he had been the victim of 
a sexual assault during service.  The examiner noted the 
Veteran's statements about feeling so unworthy to marry the 
girl he loved, that he wanted to break-up with her, and that 
he hated himself for reasons he could not tell anyone were 
fully consistent with the rape of a male by another male.  
The examiner further believed that his childhood sexual abuse 
had little negative impact on the Veteran as compared to the 
military trauma.  Consequently, the VA examiner diagnosed 
PTSD, chronic, severe, due to military sexual trauma, and 
major depressive disorder, recurrent, severe, secondary to 
the PTSD.  He further diagnosed a pain disorder associated 
with both psychological factors and a general medical 
condition.  Under these circumstances, the Board finds that 
the diagnosis of a medical professional reasonably suffices 
to confirm that the claimed stressor occurred in service.  
Thus, the Board further finds that the Veteran's diagnosis of 
PTSD that has been linked to that stressor should be service 
connected, and that a major depressive disorder should also 
be service connected as a result of having been casually 
related to PTSD by the VA examiner in May 2009.  

Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).  And a major depressive disorder is causally related 
to service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


ORDER

Service connection for PTSD is granted.

Service connection for a major depressive disorder is 
granted.  


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the remaining claim so that the Veteran is 
afforded every possible consideration.

With respect to the remaining issue of entitlement to service 
connection for a heart disorder, the Board has carefully 
reviewed the opinions provided by the VA examiner in May 
2009, and finds them deficient in two important respects.  
First, after diagnosing non-obstructive coronary artery 
disease (CAD) and primary hypertension, the examiner provided 
an opinion that given the multifactorial nature of CAD, the 
precise date of onset could not be specified but it was less 
likely than not that significant coronary disease was present 
during service or on release from service in 1971, and that 
the Veteran's CAD therefore did not "appear related to any 
in service disease or injury."  The Board finds that the 
clear implication of this statement is that the examiner is 
of the belief that "significant" presence of the claimed 
disease must exist during service in order to establish 
service connection for the disorder, and this is not required 
under the applicable law.  

Secondly, with respect to hypertension, after noting that the 
Veteran's hypertension was clearly diagnosed in the 1970s, 
the examiner commented that it did not "appear to have been 
clearly diagnosed while he was in service but may have been 
present," and that the examiner could therefore only 
speculate about this and that primary hypertension was not 
related to any in-service disease or injury per the records 
reviewed.  Similarly, the Board finds that the clear 
implication of this statement is that the examiner is of the 
belief that a claimed disorder must have been "clearly" 
diagnosed during service in order to establish service 
connection for the disorder, and this is also not required 
under the applicable law.

Consequently, for the above-noted reasons, the Board finds 
that the Veteran should be afforded a new VA examination to 
determine whether any current heart disorder is related to 
the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made with 
the appropriate VA medical facility for 
the Veteran to be afforded a new VA 
cardiovascular examination.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner is asked to provide an 
opinion as to the date of onset and 
etiology of any currently diagnosed 
cardiovascular disease, to include 
hypertension and angina.  Specifically, 
the examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed cardiovascular 
disease had its onset during active 
service or is related to any in-service 
disease or injury, to include the 
reported chest pains in May and October 
1970 and blood pressure reading in July 
1971.  It is requested that the 
examiner discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusion.

2.  Finally, readjudicate the Veteran's 
remaining claim, with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


